Appellant filed her petition August 16, 1912, to enjoin a judgment rendered in the county court of Ward county, Tex., May 3, 1910. Appellee filed his exception to the said petition because it showed upon its face that the judgment had been rendered more than one year prior to the filing of the suit. The court below, in term time, sustained the exception on demurrer *Page 367 
and dismissed the petition, and from this order of dismissal the plaintiff appealed. Appellee filed his timely motion to dismiss the appeal because no briefs were filed.
Article 1614, Revised Civil Statutes of 1911, and rule 29 of rules for the courts of Texas (142 S.W. xii), require that, when any suit is taken up from any inferior court to the Court of Civil Appeals, the parties shall file their briefs. No answer is made to the motion, and no excuse offered for failure to comply with the rule. Longbotham v. Abercrombie,52 Tex. Civ. App. 426, 114 S.W. 428; Nidy v. Cochran,48 Tex. Civ. App. 259, 106 S.W. 462. The motion is therefore sustained, and the appeal dismissed.
McKENZIE, J., is disqualified in this case, and did not sit in it.